NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ELTON G. WOODARD,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.dent-Appellee.
2011-7178
Appea1 from the United States Court of Appeals for
Veterans C1ain1s in case no. 09-1757, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
E1ton G. Woodard moves for leave to proceed in forma
pauperis
Woodard is incarcerated Pursuant to the Pris0ner
Litigation Reform Act of 1995, this court may not author-
ize the prosecution of an appeal by a prisoner without the

WOODWA_RD V. US 2
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450
filing fee in its entirety When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
pris0ner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding'month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full Id.
By separate letter, the custodian of Woodard’s prison
account is being directed to make the necessary arrange-
ments to forward the filing fee to the court.
Accordingly,
IT IS ORDERED THAT
Woodard’s motion to proceed in forma pauperis is de-
nied.
FoR THE CoURT
 2 7  lsi Jan Horbaly
Date J an Horbaly
Clerk
ccc Elton G. Woodard F¢LE[)
E1izab@rh A. s eck ns . 3-3-°°“RT°FAPPEALSF°“
13 » "-1 ms FEoEnALc\Rcu11
SEP 2 7 2011
JAN HORBALY
CLERK